COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

 MARTHA KIGHT DUTCHER,                          §

                  Appellant,                    §

 v.                                             §

 DUTCHER-PHIPPS CRANE &                         §               No. 08-15-00202-CV
 RIGGING, INC., KENNETH J.
 DUTCHER, INDIVIDUALLY, AND IN                  §                 Appeal from the
 HIS CAPACITY AS PRESIDENT OF
 DUTCHER-PHIPPS CRANE &                         §           143rd Judicial District Court
 RIGGING, INC., AND IN HIS
 CAPACITY AS SUCCESSOR TRUSTEE                  §              of Ward County, Texas
 OF PAUL K. DUTCHER LIVING
 TRUST ONE, AND ROBIN L. ERWIN,                 §            (TC# 14-07-23394-CVW)
 INDIVIDUALLY, AND IN HER
 CAPACITY AS SECRETARY OF                       §
 DUTCHER-PHIPPS CRANE &
 RIGGING, INC.,                                 §

                  Appellees.                    §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and her sureties if any, see TEX.R.APP.P. 43.5, on the judgment and all costs

for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF APRIL, 2016.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.